DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 21-38 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 27, 28, 30, 33, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (“Butt”) (U.S. PG Publication No. 2018/0157939) in view of Millar et al. (“Millar”) (U.S. PG Publication No. 2012/0169923).

In regards to claim 21, Butt teaches an apparatus comprising: 
	a video processing circuitry (See for example ¶0076-0077 and FIG. 1) to: 
	generate video analytics of video data of a video stream (See ¶0113-0115 in view of FIG. 4wherein a video analytics module will analyze a video stream), wherein the video analytics represents analysis of the video data (See ¶0113-0115); 
	add the video analytics to metadata associated with the video data (See ¶0113-0115 wherein the analysis may create, for example, cropped bounding boxes which may be included into metadata of the video such as indications of time or identity of which camera the video belongs to), wherein the video analytics are added to the metadata such that one or more elements associated with the scene are inserted into the metadata (See ¶0113-0115 wherein video analytics associated with the scene are inserted into the metadata); and 
	transmit, via a video analytics pipeline, a message having the video data, the video analytics, and the metadata (“The metadata with the cropped bounding boxes 404 and the video are sent over the network 140 to a server 406. The server 406 may be the workstation 156 or a client device 164,” - ¶0115).
	Butt, however, fails to teach wherein the video analytics are added to the metadata such that one or more elements associated with the scene are inserted into the metadata to correspond to one or more of user viewing optimization, object motion, or object detection confidence values.
	In a similar endeavor Millar teaches wherein the video analytics are added to the metadata such that one or more elements associated with the scene are inserted into the metadata to correspond to one or more of user viewing optimization, object motion, or object detection confidence values (See ¶0055-0064, particularly 0061, wherein the analyzer computes metadata for objects, some of the metadata being related to an object’s motion).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Millar into Butt because it allows for proper identification, which in turn allows for tracking and labeling of objects in video data as described in ¶0055-0064, thus providing detailed information for an encoding system.

In regards to claim 22, Butt teaches the apparatus of claim 21, further comprising an imaging circuitry to capture the video stream having the video data representing images of a scene, wherein the apparatus further comprises memory to store the video data (See ¶0113-0115 in view of FIG. 4, also see ¶0077-0078 and FIG. 1 in view of 0123).

In regards to claims 27, 28 and 30, the claims are rejected under the same basis as claims 21, 22 and 24, respectively. 

In regards to claims 33, 34 and 36, the claims are rejected under the same basis as claims 21, 22 and 24, respectively, wherein the computer-readable medium is taught as seen in ¶0064-0065 of Butt. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (“Butt”) (U.S. PG Publication No. 2018/0157939) in view of Millar et al. (“Millar”) (U.S. PG Publication No. 2012/0169923) and Page et al. (“Page”) (U.S. PG Publication No. 2018/0227570).

In regards to claim 24, Butt fails to teach the apparatus of claim 21, wherein the metadata comprises one or more flags identifying information relating to the one or more of the user viewing optimization, the object motion, or the object detection confidence value.
	In a similar endeavor Page teaches wherein the metadata comprises one or more flags identifying information relating to the one or more of the user viewing optimization, the object motion, or the object detection confidence value (See ¶0085 and 0089 wherein an “in-motion” flag may be used to indicate an object is or was in motion).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Page into Butt because it allows for the indication of object movement with a bit, thus providing information with a minimal amount of information space through the use of a flag, thus increasing efficiency within such a system.

Claims 23, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (“Butt”) (U.S. PG Publication No. 2018/0157939) in view of Millar et al. (“Millar”) (U.S. PG Publication No. 2012/0169923) and Park (U.S. PG Publication No. 2016/0004914).

In regards to claim 23, Butts teaches the apparatus of claim 21, wherein the video analytics identifies the  one or more elements associated with the scene, wherein the one or more elements include one or more of individuals, vehicles, objects, or conditions associated with the scene (See ¶0115 in view of FIG. 4 wherein the video analytics module may identify and classify people or humans [and create cropped bounding boxes around them]).
	Butts, however, fails to teach wherein the video processing circuitry is further to receive at least a portion of the video analytics from a first computing device including a preceding computing device, and wherein the message is transmitted to a second computing device including a subsequent computing device,.
	In a similar endeavor Park teaches wherein the video processing circuitry is further to receive at least a portion of the video analytics from a first computing device including a preceding computing device (See ¶0029-0034 in view of FIG. 1 wherein the unit 100 provides further analysis for a video stream, additionally, it receives the video stream along with a first set of metadata and analytics from analyzer 310 or smart device 200), and 
	wherein the message is transmitted to a second computing device including a subsequent computing device (See ¶0035-0036 in view of FIG. 1 wherein the data is then transmitted to unit 320 which is used to check, manage, monitor and store image information received by unit 100).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Park into Butts because “The surveillance recording controller 320 is able to check and manage image information efficiently by receiving event related information set in the intelligent video analysis system 100 and recording a part which is related to occurrence of an event in an image received from the camera 300,” - ¶0035, thus it allows for the association of additional data for a video which was recorded.

In regards to claims 29 and 35, the claims are rejected under the same basis as claim 23 by Butt in view of Millar and Park. 

Claims 25, 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (“Butt”) (U.S. PG Publication No. 2018/0157939) in view of Millar et al. (“Millar”) (U.S. PG Publication No. 2012/0169923) and He et al. (“He”) (U.S. PG Publication No. 2015/0373366).

In regards to claim 25, Butts fails to teach the apparatus of claim 21, wherein the message comprises a Supplemental Enhancement Information (SEI) message that is carried in a Network Abstraction Layer (NAL).
	In a similar endeavor He teaches wherein the message comprises a Supplemental Enhancement Information (SEI) message that is carried in a Network Abstraction Layer (NAL) (See ¶0062).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of He into Butts because it allows for the containment of metadata in header information in a coded bitstream structure, thus providing additional data which details general information about the image data, thus informing the decoder of other auxiliary data.

In regards to claims 31 and 37, the claims are rejected under the same basis as claim 25 by Butt in view of Millar and He. 

Claims 26, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (“Butt”) (U.S. PG Publication No. 2018/0157939) in view of Millar et al. (“Millar”) (U.S. PG Publication No. 2012/0169923) and Laganiere et al. (“Laga”) (U.S. PG Publication No. 2012/0195363).

In regards to claim 26, Butts fails to teach the apparatus of claim 21, wherein the apparatus comprises one or more of an edge device, a gateway device, or a smart image capturing device.
	In a similar endeavor Laga teaches wherein the apparatus comprises one or more of an edge device, a gateway device, or a smart image capturing device (See ¶0004-00006).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Laga into Butts because it allows for varied networking options for video analytics systems as described in at least ¶0004 and 0006 which additionally details greater flexibility and lower cost than previous systems.

In regards to claims 32 and 38, the claims are rejected under the same basis as claim 26 by Butt in view of Millar and Laga. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483